In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 05-1524
JIMMIE TREADWELL,
                                               Plaintiff-Appellant,
                                v.

OFFICE OF THE ILLINOIS
SECRETARY OF STATE,
                                               Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
                for the Central District of Illinois.
               No. 02 C 3316—Richard Mills, Judge.
                         ____________
        ARGUED JUNE 13, 2006—DECIDED JULY 27, 2006
                         ____________


  Before POSNER, COFFEY and RIPPLE, Circuit Judges.
  RIPPLE, Circuit Judge. Jimmie Treadwell filed this action
against the Office of the Illinois Secretary of State (“Office”).
He alleged that the Office violated Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., by subjecting
him to a hostile work environment, by discriminating
against him based on his race and sex and by retaliating
against him for filing complaints of discrimination and
harassment. The district court granted summary judgment
to the Office on all claims. The only issue on appeal is
whether the district court properly concluded that Mr.
2                                                No. 05-1524

Treadwell had not established a prima facie case of retalia-
tion. For the reasons stated in this opinion, we affirm the
judgment of the district court.


                              I
                     BACKGROUND
                             A.
  In 2000, Mr. Treadwell, who is African-American, began
working in the Index Department of the Secretary of
State’s Office as a division chief; his job classification was
Executive III. Several months later, his supervisor, Cherri
Montgomery, an African-American woman, assigned him
to the position of operations shift supervisor in the Index
Department. His job classification and salary remained
unchanged. Mr. Treadwell was not happy with this assign-
ment and complained to the chief of staff that Montgomery
was “racist” and “abusive,” particularly towards black men.
Rather than begin this new assignment, he took six weeks of
sick leave and vacation because, he testified, he was
“traumatized” by the assignment. Mr. Treadwell later
requested a transfer and eventually returned to work as a
project manager in the Planning and Development Division
of the Department of Physical Services. In this position, he
no longer was supervised by Montgomery.
  In December 2000, several months after this transfer,
Mr. Treadwell filed an internal complaint; he alleged
that Montgomery was mentally unstable, that she had
harassed him and that she had treated him in an unprofes-
sional and abusive manner. Following an investigation,
Montgomery was transferred to a non-supervisory position.
Mr. Treadwell claims that he also filed charges with the
Equal Employment Opportunity Commission (“EEOC”) in
No. 05-1524                                                 3

August 2001 and that these charges alleged that Montgom-
ery had harassed and discriminated against him. The Office
denies receiving any notification of charges filed around this
time.
  In November 2001, one year after becoming project
manager, Mr. Treadwell accepted a reduction in classifica-
tion from Executive III to Managerial Assistant III, but
retained his project-manager title and salary. Two months
later, due to funding constraints that limited the number
of project managers the Department could retain, Mr.
Treadwell lost his project-manager title and was transferred
to a warehouse location where additional personnel were
needed. He retained his Managerial Assistant III classifica-
tion and salary; he asserts, however, that his job duties and
responsibilities were diminished because he no longer
worked with “professionals,” the work was less “impor-
tant,” and the conditions at the warehouse were dusty and
uncomfortable. Mr. Treadwell’s concerns about the working
conditions led to his office at the warehouse being repainted
and carpeted.
  Nonetheless, shortly after his relocation to the warehouse,
Mr. Treadwell complained about the work conditions to
Division Director Cecil Turner and by e-mail to Chief
Deputy Director Rick Kurnick. Over the next several days,
however, Mr. Treadwell refused to accept or return phone
calls from Turner or Kurnick. Indeed, he once refused to
take the phone when it was handed to him by his immediate
supervisor. Mr. Treadwell then wrote to various individuals
in the Office, asserting that his work conditions were
“deplorable” and that his placement at the warehouse was
the result of racism. Turner, who is African-American,
suspended Mr. Treadwell for five days for insubordination
for repeatedly refusing to accept or return the phone calls
from his superiors.
4                                                 No. 05-1524

                              B.
  Mr. Treadwell then brought this action in the district
court. His complaint broadly alleged harassment and
discrimination based on race and sex, as well as retalia-
tion for having engaged in protected activities. In his
opposition memorandum to the Office’s motion for sum-
mary judgment, Mr. Treadwell clarified his retaliation
claim: He asserted that he had been transferred to the
warehouse in retaliation for having made an internal
complaint of discrimination and/or for having filed
EEOC charges in August 2001.
   The district court granted the Office’s motion for sum-
mary judgment on all claims. With respect to the retalia-
tion claim, the only matter before us on appeal, the district
court held that Mr. Treadwell had failed to establish
retaliation under either the direct or indirect method of
establishing such a case. With respect to the direct method,
the court looked to our decision in Stone v. City of Indianapo-
lis Public Utilities Division, 281 F.3d 640 (7th Cir. 2002),
and held that Mr. Treadwell had failed to establish his
case because he had not offered any direct evidence of
retaliation. With respect to the indirect method, the court
determined that Mr. Treadwell had not shown that he
was treated less favorably than a similarly situated em-
ployee who had not complained of discrimination or
harassment. Specifically, the court noted that Leslie Harris,
the only individual identified by Mr. Treadwell as having
been similarly situated, had been transferred to the ware-
house and subjected to the same work conditions as Mr.
Treadwell even though she had not complained of discrimi-
nation.
No. 05-1524                                                    5

                               II
                        DISCUSSION
  As we have noted, our inquiry on appeal is limited to the
district court’s summary judgment in favor of the Office
on Mr. Treadwell’s retaliation claim.


                               A.
  Mr. Treadwell first submits that he has demonstrated
retaliation under the direct method because a trier of fact
could infer from the evidence that employees who dis-
pleased their supervisors were transferred to less desirable
positions. To establish retaliation under the direct method
of proof, a plaintiff must offer evidence that he engaged in a
statutorily protected activity, that the defendants subjected
him to an adverse employment action and that a causal
connection exists between the two events. See Scaife v. Cook
County, 446 F.3d 735, 741 (7th Cir. 2006). The party opposing
summary judgment, in this case Mr. Treadwell, bears the
burden of coming forward with properly supported argu-
ments or evidence to show the existence of a genuine issue
of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 324
(1986); United States v. Funds in the Amount of Thirty Thou-
sand Six Hundred Seventy Dollars, 403 F.3d 448, 463 (7th Cir.
2005).
  The district court determined that Mr. Treadwell could
not prevail under the direct method of proof because, as
it interpreted Stone, Mr. Treadwell could not produce
any direct evidence of retaliation. The district court’s
reliance on our opinion in Stone suggests that this laconic
reference to “direct” evidence might have been based on
Stone’s “misleading dictum” that seemed to preclude the
6                                                   No. 05-1524

use of circumstantial evidence to establish the elements
necessary to a direct case of retaliation. Sylvester v. SOS
Children’s Villages of Illinois, No. 05-4219, slip op. at 2 (7th
Cir. June 13, 2006). In Sylvester, however, we clarified that
circumstantial evidence that is relevant and probative on
any of the elements of a direct case of retaliation may be
admitted and, if proven to the satisfaction of the trier of fact,
support a case of retaliation. See id. at 2-4.
   Although the district court may have taken too restric-
tive a view of the evidence that may be considered by
the trier of fact, our examination of the record convinces
us that any such misapprehension did not lead to reversible
error. Mr. Treadwell points to no evidence, direct or circum-
stantial, of a causal connection between the statutorily
protected activity—his filing of discrimination com-
plaints—and the adverse employment action—his transfer
to the warehouse.1 To the contrary, with respect to the
EEOC complaint, the evidence demonstrates that
Cecil Turner’s decision to transfer Mr. Treadwell was
unrelated to the complaint Mr. Treadwell claims to have
filed with the EEOC in August 2001. Indeed, both Turner
and the Secretary of State’s EEO officer claim that they were
unaware until 2004 of any assertion that Mr. Treadwell had
filed EEOC charges in 2001. Notably, Mr. Treadwell has
presented no contrary evidence to demonstrate either their
knowledge of such charges or that charges even were filed.
  To the extent that Mr. Treadwell asserts it was his Decem-
ber 2000 internal complaint, and not the purported EEOC


1
  The parties do not contest that the assignment constitutes an
adverse employment action. We therefore have no occasion to
elaborate on the Supreme Court’s recent decision in Burlington
Northern & Santa Fe Railway Co. v. White, 126 S. Ct. 2405, 2414-16
(2006).
No. 05-1524                                                 7

charges, that motivated the retaliation, he also fails to
present any evidence, direct or circumstantial, that his
internal complaint had any bearing on the decision to
transfer him to the warehouse more than a year later.


                             B.
  Mr. Treadwell also asserts that he established a prima
facie case of retaliation under the indirect method. Under
the indirect method, a plaintiff can establish a prima
facie case of retaliation by showing that “(1) after lodging a
complaint about discrimination, (2) only he, and not any
otherwise similarly situated employee who did not com-
plain, was (3) subjected to an adverse employment ac-
tion even though (4) he was performing his job in a satisfac-
tory manner.” Stone, 281 F.3d at 642.
  Here, the Office came forward with evidence that Mr.
Treadwell’s co-worker, Leslie Harris, never had filed an
EEOC complaint, and yet was subject to the same adverse
employment action that Mr. Treadwell had suffered. As
the district court noted, Harris and Mr. Treadwell both were
transferred to the same warehouse, where they both were
subjected to the same working conditions, treatment from
supervisors and low-level work assignments. Because he
and Harris were treated equally, Mr. Treadwell cannot
maintain that only he, and not a similarly situated employee
who did not complain of discrimination, was subjected to
the adverse employment action of which he complains. See
Stone, 281 F.3d at 642. Thus, the district court properly
concluded that Mr. Treadwell failed to establish a prima
facie case of retaliation under the indirect method.
8                                             No. 05-1524

                     Conclusion
  Accordingly, the judgment of the district court is
affirmed.
                                                AFFIRMED

A true Copy:
       Teste:

                       _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                 USCA-02-C-0072—7-27-06